



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Watts, 2018 ONCA 148

DATE: 20180214

DOCKET: C61316

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lawrence Watts

Appellant

Lawrence Watts, in person

Xenia Proestos and Yael Pressman, for the respondent

Heard: February 6, 2018

On appeal from the conviction entered on October 22, 2105
    and the sentence imposed on June 6, 2016 by Justice Stephen Bale of the
    Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of a significant fraud following a 23-day
    jury trial.  The fraud involved preparation of tax returns for 241 taxpayers,
    each of whom claimed non-existent business losses from non-existent
    businesses.  The purpose of the fraud was to obtain refunds of taxes paid
    previously to Revenue Canada (CRA).

[2]

The fraud would have resulted in losses of over $10.5 million had it not
    been discovered.  As it is, the fraud resulted in wrongful federal tax refunds
    of over $2.7 million.  The appellant took a 20% cut of the taxes refunded as
    his fee, and stood to receive over $1.9 million had the scheme been completed. 
    He received over $149,000 for his role in the scheme.

[3]

The appellant raises numerous grounds of appeal, none of which have
    merit.

[4]

The appellants objection to the fact that the CRA obtained
Criminal
    Code
search warrants, rather than search warrants under the
Income Tax
    Act
, was rejected by Nordheimer J. (as he then was) in his decision
    dismissing the appellants application for an order quashing the search
    warrants.  See
R. v. Watts
[2012] O.J. No. 4482 at para. 6, citing
R.
    v. Multiform Manufacturing Co.
[1990] 2 S.C.R. 624.  There is nothing to
    be added to this analysis.

[5]

As for the appellants claim that his
Charter
rights were
    violated by the CRAs request that he file tax returns, the trial judge noted
    that the Crown agreed not to use or rely on the 2009 or 2010 returns, and these
    were excised from the ITO.  The trial judge properly concluded that the search
    warrants were validly issued.

[6]

We see no errors in the judges charge to the jury, and there is no
    merit in any of the other grounds in the appellants factum.  The appeal from
    conviction must be dismissed.

[7]

We see no error in regard to sentence.  It was open to the trial judge
    to order a fine in lieu of forfeiture and he made no error in establishing
    payment terms.

[8]

The appeals for conviction and sentence are dismissed.


